Citation Nr: 1115153	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cervical, thoracic, and lumbar spinal disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision by the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for cervical, thoracic, and lumbar spine conditions.

In December 2009, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC, for the development of additional evidence.  At this time, the Board again REMANDS the case to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for current disorders of the cervical, thoracic, and lumbar areas of the spine.  He sustained shrapnel wounds during service.  Service connection is established for hypesthesia of the left forearm and a scar on the forehead, each residual to the shrapnel wounds.  The Veteran reports that, in the rocket explosion during service in which he sustained the shrapnel wounds, he was thrown forcefully and his back struck against a tree.  He contends that trauma to his back at that time led to his current back disorders.

In the December 2009 remand, the Board sought several types of additional evidence, including records from Workers' Compensation claims that the Veteran has filed.  Noting information that the Veteran had filed Workers' Compensation claims in 1991 and 2004, the Board instructed that the Veteran be asked to provide, or authorize the release of, records regarding any Workers' Compensation claims that the Veteran has filed in connection with any back injury.

In a January 2010 letter, the AMC asked the Veteran to send or authorize the release of any records regarding any Workers' Compensation claims that he had filed in connection with any back injury.  In a February 2010 letter, the Veteran stated that he would need more time to obtain the Workers' Compensation paperwork.  In a January 2011 letter, the Veteran stated that he had looked into the matter of Workers' Compensation records, but could not afford to pay for copying those records.  He provided case numbers for claims he filed in 1991, 2001, and 2004.  He stated that VA had his permission to have them release the records to VA.  The Veteran signed the statement.

The Board will remand the case for action to obtain the Workers' Compensation claims information that was requested in the 2009 remand.  The RO/AMC should request from the appropriate authority, records regarding the Veteran's Workers' Compensation claims.  The Veteran's signed January 2011 statement releases those records to VA.  If that statement is deemed inadequate for a release, the RO/AMC should provide the Veteran with an appropriate release form to complete.  The Board notes that the Veteran lives in Virginia, and that the Virginia Workers Compensation Commission provides information through a website, where it provides a postal mailing address of 1000 DMV Drive, Richmond, VA 23220.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Virginia Workers' Compensation Commission (VWCC) records regarding the Veteran's Workers' Compensation claims.  The Veteran reports that he filed claim number 1551326 in 1991, claim number 2222914 in 2001, and claim number 2218809 in 2004.  In a signed January 2011 letter, the Veteran gave VA permission to have VWCC release those records to VA.  If that statement is deemed inadequate for release of the records, send an appropriate release form to the Veteran for him to complete and return to the RO/AMC.  Document efforts to obtain the records, including any negative responses, and associate the records obtained with the Veteran's claims file.  If any requested records cannot be obtained, the Veteran should be notified of such. 


2.  After completion of the above to the extent possible, review the expanded record and determine if the Veteran's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


